Citation Nr: 1106699	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  06-06 896A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral foot disorder, 
to include pes planus and plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1945 to July 1946, 
June 1947 to May 1950, and May 1956 to July 1968.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office (RO).  

This matter was before the Board in September 2009, at which time 
the claim was reopened and the case was remanded for a medical 
examination.  Additional remands were ordered in June 2010 and 
October 2010.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

Competent medical evidence shows a diagnosis of bilateral pes 
planus and competent lay evidence established a continuity of 
symptomatology since the initial diagnosis of pes planus during 
military service.
	

CONCLUSION OF LAW

Bilateral pes planus was incurred in active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board awards service connection for 
bilateral pes planus which represents a complete grant of the 
benefit sought on appeal.  As such, no discussion of VA's duty to 
notify and assist is necessary.

Direct service connection requires competent and credible 
evidence of a current disability.  Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009).  The March 2010 VA medical examiner 
diagnosed the Veteran with quiescent bilateral plantar fasciitis 
and bilateral pes planus.  Thus, the current disability 
requirement has been met.

The second requirement for direct service connection is competent 
and credible evidence of an in-service occurrence or aggravation 
of a disease or injury.  Davidson, 581 F.3d 1313.  In this 
regard, the Veteran's July 1946 separation examination associated 
with his first tour of active duty notes non-disabling pes 
planus.  Likewise, his May 1950 separation examination associated 
with his second tour of active duty notes moderate pes planus.  
While pes planus can be a congenital condition, a veteran is 
presumed to be in sound condition, except for defects, 
infirmities or disorders noted when examined, accepted, and 
enrolled for service, unless clear and unmistakable evidence 
establishes that an injury or disease existed prior to service 
and was not aggravated by service.  See 38 U.S.C.A. § 1111.  The 
evidence here does not support a rebuttal of this presumption of 
soundness.  See 38 C.F.R. § 3.304(b).  Indeed, there is no 
definitive record of a chronic symptomatic foot disability prior 
to service.

Additionally, the service treatment records also note an injury 
to right foot after a fall from bed in August 1961.  Although the 
diagnosis of pes planus is not repeated in later examination 
reports, the in-service occurrence requirement has been met.

The third and final requirement for direct service connection is 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Id.  In the 
alternative, service connection may be established by a 
continuity of symptomatology, not necessarily continuity of 
treatment, between a current disorder and service.  Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303.  

In this case, the medical evidence of record shows a post-service 
diagnosis of pes planus.  At the time of his March 2010 
examination, the Veteran reported a history of consistent, 
periodic foot pain, but no history of treatment.  Thus, 
affording the Veteran the benefit-of-the- doubt, the evidence 
favors a finding of continuity of symptomatology back to his 
military service.  Accordingly, service connection for bilateral 
pes planus is warranted.  In so finding, the Board acknowledges 
negative nexus opinions issued by VA examiners in March and July 
2010.  However, the March 2010 opinion was deemed inadequate as 
it was based on an inaccurate factual premise.  Moreover, the 
July 2010 opinion was unaccompanied by any rationale, 
necessitating further remand.  Accordingly, those opinions hold 
no  probative weight.  The Board also recognizes a November 2010 
VA opinion in which the examiner was unable to render a 
conclusion as to the etiology of the Veteran's pes planus.  That 
same examiner found that bilateral plantar fasciitis was not 
related to service.  In any event, the absence of a favorable 
nexus opinion is not fatal to the claim here.  Indeed, given the 
credible evidence of continuous symptomatology, the record is at 
least in equipoise and an award of service connection is 
warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for bilateral pes planus is 
granted, subject to governing criteria applicable to the payment 
of monetary benefits.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


